Exhibit 10.1

EXECUTION VERSION

 

 

REDEEMABLE CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT

AMONG

DICERNA PHARMACEUTICALS, INC.

AND

THE INVESTORS NAMED HEREIN

DATED AS OF MARCH 30, 2017

 

 



--------------------------------------------------------------------------------

This REDEEMABLE CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (this
“Agreement”) is made and entered into this 30th day of March, 2017 by and among
Dicerna Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and the
Persons named on the signature pages hereto under the heading “Investors” (the
“Investors”). Certain terms used and not otherwise defined in the text of this
Agreement are defined in Section 9 hereof.

BACKGROUND

A. The Company has authorized the issuance and sale of 700,000 shares of its
Redeemable Convertible Preferred Stock, par value $0.0001 per share (“Redeemable
Convertible Preferred Stock”), which will be convertible into shares of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”), and
which will have the rights, preferences and privileges set forth in the form of
Certificate of Designation attached hereto as Exhibit A (the “Certificate of
Designation”). The shares of Common Stock into which the Redeemable Convertible
Preferred Stock is convertible are sometimes referred to herein as the
“Conversion Shares” and the shares of Redeemable Convertible Preferred Stock and
the Conversion Shares are sometimes referred to herein collectively as the
“Securities.”

B. The Company desires to issue and to sell to the Investors, and the Investors
desire to purchase from the Company, the shares of Redeemable Convertible
Preferred Stock set forth on Schedule I attached hereto in the column “Shares
Purchased,” all in accordance with the terms and provisions of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto,
intending to be bound, hereby agree as follows:

1. Sale and Purchase of the Redeemable Convertible Preferred Stock. Upon the
terms and subject to the conditions herein contained, the Company agrees to sell
to the Investors, and each Investor severally and not jointly agrees to purchase
from the Company, at the Closing, the number of shares of Redeemable Convertible
Preferred Stock set forth in the column “Shares Purchased” opposite such
Investor’s name on Schedule I attached hereto, for a purchase price per share
equal to $100.00 (the “Purchase Price”), which shall be paid in cash, as set
forth in the column “Consideration” opposite such Investor’s name on Schedule I
attached hereto.

2. Closing; Payment of Purchase Price; Use of Proceeds.

2.1. Closing. The closing (the “Closing”) with respect to the transaction
contemplated in Section 1 hereof shall take place at the offices of Ropes &
Gray LLP, Prudential Tower, 800 Boylston Street, Boston, Massachusetts 02199 at
10:00 a.m. Eastern Time on April 11, 2017, or at such other time and place as
the Company and the Investors may agree (the “Closing Date”). At the Closing,
the Company shall deliver to each Investor a certificate representing the
Redeemable Convertible Preferred Stock which such Investor is purchasing at the
Closing as set forth on Schedule I attached hereto, registered in the name of
such Investor, against delivery to the Company by such Investor of a wire
transfer in the amount of the Purchase Price therefor.

 

- 1 -



--------------------------------------------------------------------------------

2.2. Use of Proceeds. The Company shall use the proceeds from the sale of
Redeemable Convertible Preferred Stock hereunder for general corporate purposes,
including the continued development of the Company’s proprietary pipeline of
product candidates through preclinical and into clinical development.

3. Representations and Warranties of the Investors. Each Investor, severally and
not jointly, hereby represents and warrants to the Company as follows:

3.1. Organization. Such Investor is duly formed or organized, validly existing
and in good standing under the laws of its jurisdiction of organization or
formation, and has all requisite corporate, limited liability company,
partnership or trust (as the case may be) power and authority to enter into the
Transaction Documents to which it is a party and perform its obligations
thereunder.

3.2. Authorization; Enforceability. Such Investor has full right, power,
authority and capacity to enter into each of the Transaction Documents to which
it is a party and to consummate the transactions contemplated by each such
Transaction Document. The execution, delivery and performance of each of the
Transaction Documents to which it is a party has been duly authorized by all
necessary action on the part of such Investor. This Agreement has been duly
executed and delivered by such Investor, and the other Transaction Documents and
instruments referred to herein to which it is a party will be duly executed and
delivered by such Investor, and each such agreement constitutes or will
constitute a valid and binding obligation of such Investor enforceable against
it in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and to
general equitable principles.

3.3. Brokers. There is no investment banker, broker, finder, financial advisor
or other person that has been retained by or is authorized to act on behalf of
such Investor and who is entitled to any fee or commission for which the Company
will be liable in connection with the transactions contemplated by this
Agreement.

3.4. Investment Representations and Warranties. Such Investor understands that
neither the offer and sale of Redeemable Convertible Preferred Stock by the
Company to the Investors as contemplated hereby nor the conversion of the
Redeemable Convertible Preferred Stock into Conversion Shares has been, nor will
be, registered under the Securities Act and each are being made in reliance upon
federal and state exemptions for transactions not involving a public offering
which depend upon, among other things, the bona fide nature of the investment
intent and the accuracy of such Investor’s representations as expressed herein.

3.5. Acquisition for Own Account. Such Investor is acquiring the Securities for
its own account for investment and not with a view toward distribution in a
manner which would violate the Securities Act.

 

- 2 -



--------------------------------------------------------------------------------

3.6. Ability to Protect Its Own Interests and Bear Economic Risks. Such Investor
acknowledges that it can bear the economic risk and complete loss of its
investment in the Securities and has such knowledge and experience in financial
or business matters that it is capable of evaluating the merits and risks of the
investment contemplated hereby.

3.7. Purchaser Status. Such Investor is an “accredited investor” as that term is
defined in Regulation D promulgated under the Securities Act. Such Investor is
not party to any voting agreements or similar arrangements with respect to the
Securities. Such Investor is not a member of a partnership, limited partnership,
syndicate, or other group for the purpose of acquiring, holding, voting or
disposing of the Securities.

3.8. Access to Information. Such Investor has been given access to all Company
documents, records and other information, and has had adequate opportunity to
ask questions of, and receive answers from, the Company’s officers, employees,
agents, accountants, and representatives concerning the Company’s business,
operations, financial condition, assets, liabilities and all other matters
relevant to its investment in the Securities. The representations of such
Investor contained in this Section 3.8 shall not affect the ability of such
Investor to rely on the representations and warranties made by the Company
pursuant to Section 4 of this Agreement.

3.9. Restricted Securities. Such Investor understands that the Securities will
be characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Securities may be resold without registration under the Securities Act only
in certain limited circumstances.

3.10. General Solicitation. Such Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

3.11. Interested Stockholder. Such Investor is not an “interested stockholder”
(as defined in Section 203(c)(5) of the General Corporation Law of the State of
Delaware) of the Company.

4. Representations and Warranties by the Company. The Company represents and
warrants to the Investors that the statements contained in this Section 4 are
complete and accurate as of the date of this Agreement.

4.1. Capitalization.

(a) As of the date hereof, and after giving effect to the filing of the
Certificate of Designation, the authorized capital stock of the Company consists
of (i) 150,000,000 shares of Common Stock and (ii) 5,000,000 shares of preferred
stock, par value $0.0001 per share (“Preferred Stock”), of which 700,000 shares
are designated Redeemable Convertible Preferred Stock. As of the date hereof,
(A) 20,794,193 shares of Common Stock are issued and outstanding; (B) no shares
of Common Stock are held

 

- 3 -



--------------------------------------------------------------------------------

in the treasury of the Company; (C) no shares of Preferred Stock are issued or
outstanding; (D) an aggregate of 736,467 shares of Common Stock are reserved for
future issuance under the Company’s 2014 Performance Incentive Plan and 2016
Inducement Plan; (E) 6,055,178 shares of Common Stock are subject to outstanding
options to acquire shares of Common Stock (which outstanding options have a
weighted average exercise price of $9.55 per share); (F) 10,000 shares of
unvested restricted Common Stock are outstanding; and (G) 87,901 shares of
Common Stock underlie outstanding warrants to purchase shares of Common Stock.
As of the date hereof, and after giving effect to the filing of the Certificate
of Designation, the Company has no other shares of capital stock, authorized,
issued or outstanding. A capitalization table presenting the capitalization of
the Company after giving effect to the filing of the Certificate of Designation
and the Closing (but prior to giving effect to the conversion of the Redeemable
Convertible Preferred Stock into Common Stock) is delivered to the Investors on
even date herewith.

(b) All of the issued and outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and non-assessable and have been
issued in compliance with all federal and state securities laws.

(c) Except as set forth in the SEC Reports, no Person is entitled to pre-emptive
rights with respect to any securities of the Company. Except as set forth in
Section 4.1(a), there are no outstanding warrants, options, convertible
securities or other rights, agreements or arrangements of any character under
which the Company or any Subsidiary is or may be obligated to issue any amounts
of equity securities of any kind.

(d) The Company has no obligation (contingent or otherwise) to purchase, redeem
or otherwise acquire any of its equity securities or any interests therein or to
pay any dividend or make any distribution in respect thereof.

(e) Except as set forth in the SEC Reports and, except as may be provided in the
Transaction Documents, there are no voting agreements, buy-sell agreements or
right of first purchase agreements among the Company and any of the stockholders
of the Company relating to the securities of the Company held by them.

(f) The issuance and sale of the Securities hereunder will not obligate the
Company to issue shares of Common Stock or other securities to any other Person
(other than the Investors).

(g) The Company does not have outstanding any stockholder rights plans or
“poison pill” or any similar arrangement in effect giving any Person the right
to purchase any equity interest in the Company upon the occurrence of certain
events.

(h) The respective rights, preferences, privileges and restrictions of the
Redeemable Convertible Preferred Stock and the Common Stock are as stated in the
Certificate of Incorporation and Certificate of Designation.

 

- 4 -



--------------------------------------------------------------------------------

4.2. Issuance of Securities. The Redeemable Convertible Preferred Stock being
purchased by the Investors hereunder has been duly authorized for issuance and
sale pursuant to this Agreement and, when issued and delivered by the Company
against payment therefor pursuant to this Agreement, will be validly issued,
fully paid and nonassessable and will be free and clear of any Encumbrances or
restrictions on transfer other than restrictions under the Transaction Documents
and the Certificate of Incorporation and under applicable state and federal
securities laws. The Company has reserved a sufficient number of shares of
Common Stock for issuance upon conversion of the Redeemable Convertible
Preferred Stock and, upon issuance in accordance with the terms of this
Agreement or the Certificate of Designation, such shares of Common Stock will be
duly and validly issued, fully paid and nonassessable and will be free and clear
of any Encumbrances or restrictions on transfer other than restrictions under
the Transaction Documents and the Certificate of Incorporation and under
applicable state and federal securities laws. The sale of the Redeemable
Convertible Preferred Stock hereunder is not, and the subsequent conversion of
the Redeemable Convertible Preferred Stock into Conversion Shares will not be,
subject to any preemptive rights, rights of first refusal or other similar
rights or any anti-dilution provisions contained in the Certificate of
Incorporation, Bylaws or any agreement. Assuming the accuracy of the
representations and warranties of each Investor in Section 3 hereof, the
Conversion Shares will be issued in compliance with all applicable federal and
state securities laws.

4.3. Incorporation and Good Standing of the Company. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the jurisdiction of its incorporation and has the corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted and as described in the SEC Reports and to enter into and
perform its obligations under this Agreement. The Company is duly qualified as a
foreign corporation to transact business and is in good standing in the
Commonwealth of Massachusetts and each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except whether the failure to so qualify or
be in good standing would not have a Material Adverse Effect.

4.4. Subsidiaries. The SEC Reports set forth a list of each direct and indirect
Subsidiary of the Company, including its name and jurisdiction of incorporation
or formation. Each Subsidiary has been duly incorporated or organized, as the
case may be, and is validly existing as a corporation, partnership or limited
liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or organization and has the power and
authority (corporate or other) to own, lease and operate its properties and to
conduct its business as presently conducted. Each Subsidiary is duly qualified
as a foreign corporation, partnership or limited liability company, as
applicable, to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to so
qualify or be in good standing would not have a Material Adverse Effect. All of
the issued and outstanding capital stock or other equity or ownership interests
of each Subsidiary have been duly authorized and validly issued, are fully paid
and nonassessable and are owned by the Company, directly or through
subsidiaries, free and clear of any Encumbrances or preemptive and similar
rights to subscribe for or purchase securities.

 

- 5 -



--------------------------------------------------------------------------------

4.5. Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Securities require
no consent of, authorization by, exemption from, filing with or notice to any
Governmental Entity or any other Person, other than (a) as required pursuant to
the Hart–Scott–Rodino Antitrust Improvements Act of 1976, (b) the filing of the
Certificate of Designation with the Secretary of State of the State of Delaware,
(c) notification to any Trading Market on which any of the securities of the
Company are listed or designated in connection with the issuance and sale of the
Redeemable Convertible Preferred Stock hereunder and the Conversion Shares
issuable upon conversion of the Redeemable Convertible Preferred Stock, (d) the
filings required to comply with the Company’s registration obligations under the
Registration Rights Agreement and (e) compliance with applicable U.S. federal
and state securities laws, which compliance will have occurred within the
appropriate time periods.

4.6. Authorization; Enforcement.

(a) The Company has all requisite corporate power and has taken all necessary
corporate action required for (a) the due authorization, execution, delivery and
performance by the Company of each of the Transaction Documents, (b) the
authorization of the performance of all obligations of the Company under each of
the Transaction Documents, (c) the authorization, issuance (or reservation for
issuance) and delivery of the Securities and (d) the adoption and filing of the
Certificate of Designation and performance of its obligations thereunder. No
action on the part of the stockholders of the Company is required in connection
with the transactions contemplated by the Transaction Documents. This Agreement
has been duly executed and delivered by the Company, and the other Transaction
Documents and instruments referred to herein to which it is a party will be duly
executed and delivered by the Company, and each such agreement constitutes or
will constitute a valid and binding obligation of the Company enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally and to general equitable principles.

(b) On or prior to the date of this Agreement, the Board of Directors of the
Company (the “Board”) has duly adopted resolutions, among other things,
(i) authorizing and approving each of the Transaction Documents and the
transactions contemplated thereby and (ii) adopting the Certificate of
Designation.

4.7. No Conflicts. The Company is not in violation of its Certificate of
Incorporation or Bylaws and the execution, delivery and performance of and
compliance with each of the Transaction Documents, the filing of the Certificate
of Designation and the consummation of the transactions contemplated by each of
the Transaction Documents (including, without limitation, the issuance and sale
of the Redeemable Convertible Preferred Stock and the conversion of the
Redeemable Convertible Preferred Stock into Conversion Shares) will not
(a) result in a violation of the Certificate of Incorporation or Bylaws or the
certificates of formation, operating agreements, certificates of incorporation
or bylaws of any Subsidiary, (b) conflict with or result in the breach of the
terms, conditions or provisions of or constitute a default (or an event which
with notice or lapse of time or both would become a

 

- 6 -



--------------------------------------------------------------------------------

default) under, or give rise to any right of termination, acceleration or
cancellation under, any material agreement, lease, mortgage, license, indenture,
instrument or other contract to which the Company or any Subsidiary is a party,
(c) result in a material violation of any law, rule, regulation, order, judgment
or decree (including, without limitation, U.S. federal and state securities laws
and regulations) applicable to the Company or any Subsidiary or by which any
property or asset of the Company or any Subsidiary is bound or affected,
(d) result in a material violation of any rule or regulation of FINRA or any
Trading Markets or (e) result in the creation of any Encumbrance upon any of the
Company’s or any Subsidiary’s assets.

4.8. Material Contracts. Each Material Contract of the Company is in the SEC
Reports. Each Material Contract is the legal, valid and binding obligation of
the Company enforceable against the Company and, to the knowledge of the
Company, any other party thereto, in accordance with its terms, except to the
extent that enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and by
general equitable principles. There has not occurred any breach, violation or
default or any event that, with the lapse of time, the giving of notice or the
election of any Person, or any combination thereof, would constitute a breach,
violation or default by the Company under any such Material Contract or, to the
knowledge of the Company, by any other Person to any such Material Contract,
except for such violations or defaults that would not have a Material Adverse
Effect. The Company has not been notified that any party to any Material
Contract intends to cancel, terminate, not renew or exercise an option under any
Material Contract, whether in connection with the transactions contemplated
hereby or otherwise.

4.9. Voting Rights. Other than as provided by the Transaction Documents or any
agreement or other document listed as an exhibit to an SEC Report, there are no
provisions in the Certificate of Incorporation, Bylaws or any instrument or
contract to which the Company or any Subsidiary is a party which (a) may affect
or restrict the voting rights of the Investors with respect to the Securities in
their capacity as stockholders of the Company, (b) may adversely affect the
Company’s or the Investors’ right or ability to consummate the transactions
contemplated by, or comply with the terms of, the Transaction Documents,
(c) require the vote of more than a majority of the Company’s issued and
outstanding Common Stock to take or prevent any corporate action, other than
those matters requiring a different vote under Delaware law or (d) entitle any
party to nominate or elect any director of the Company or require any of the
Company’s stockholders to vote for any such nominee or other person as a
director of the Company.

4.10. No Integrated Offering. Neither the Company, nor any of its Affiliates or
any other Person acting on the Company’s behalf, has directly or indirectly
engaged in any form of general solicitation or general advertising with respect
to the Securities nor have any of such Persons made any offers or sales of any
security of the Company or its Affiliates or solicited any offers to buy any
security of the Company or its Affiliates under circumstances that would require
registration of the Securities under the Securities Act or cause this offering
of Securities to be integrated with any prior offering of securities of the
Company for purposes of the Securities Act or any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated, nor will the Company take any action or steps
that would cause the offering or issuance of the Securities to be integrated
with other offerings.

 

- 7 -



--------------------------------------------------------------------------------

4.11. Offering; Exemption. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3 of this Agreement, no
registration under the Securities Act or any applicable state securities law is
required for the offer and sale of Redeemable Convertible Preferred Stock by the
Company to the Investors as contemplated hereby or for the conversion of the
Redeemable Convertible Preferred Stock into Conversion Shares.

4.12. SEC Reports; Consolidated Financial Statements.

(a) Except as set forth in the SEC Reports, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, since January 1, 2014 (the foregoing materials,
including (i) the exhibits thereto and documents incorporated by reference
therein and (ii) the draft of the 10-K attached hereto as Exhibit E (the “Draft
10-K”), being collectively referred to herein as the “SEC Reports”) on a timely
basis or has received a valid extension of such time of filing and has filed any
such SEC Reports prior to the expiration of any such extension. As of their
respective dates, the SEC Reports complied as to form in all material respects
with the requirements of the Securities Act and the Exchange Act, as applicable,
and none of the SEC Reports, in each case since January 1, 2014, when filed (or,
in the case of the Draft 10-K, as of the date hereof), contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. All
Material Contracts to which the Company or any Subsidiary is a party or to which
the property or assets of the Company or any Subsidiary are subject that are
required to be included as part of or specifically identified in the SEC Reports
are so included or specifically identified.

(b) The consolidated financial statements of the Company included in the SEC
Reports present fairly, in all material respects, the financial position of the
Company as of the dates indicated and the results of operations, changes in
stockholders’ equity and cash flows for the periods specified. Such consolidated
financial statements have been prepared in conformity with GAAP applied on a
consistent basis throughout the periods involved, except as may be expressly
stated in the related notes thereto and except in the case of unaudited
consolidated financial statements, which are subject to normal recurring
year-end adjustments and may not contain certain footnotes as permitted by
applicable rules of the Commission.

(c) The Company has established and maintains disclosure controls and procedures
(as defined in Rules 13a-15 and 15d-15 under the Exchange Act) which (a) are
designed to ensure that material information relating to the Company, including
each consolidated Subsidiary, is made known to the Company’s principal executive
officer and its principal financial officer by others within those entities,
particularly

 

- 8 -



--------------------------------------------------------------------------------

during the periods in which the periodic reports required under the Exchange Act
are being prepared; (b) have been evaluated by management of the Company for
effectiveness as of the end of the Company’s most recent fiscal quarter; and
(c) are effective in all material respects to perform the functions for which
they were established. Since the end of the Company’s most recent audited fiscal
year, there have been no significant deficiencies or material weaknesses in the
Company’s internal control over financial reporting (whether or not remediated)
and no change in the Company’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

4.13. No Undisclosed Material Liabilities. As of the date of this Agreement,
there are no liabilities of the Company, of any kind whatsoever, whether
interest-bearing indebtedness or liabilities accrued, contingent, absolute,
determined, determinable or otherwise, other than liabilities:

(a) reflected in the consolidated financial statements included in the SEC
Reports;

(b) incurred in the ordinary course of business;

(c) created under, or incurred in connection with, the Transaction Documents; or

(d) which would not in the aggregate be material to the Company.

4.14. Litigation. Except as set forth in the SEC Reports, (a) there is no
action, suit, proceeding, inquiry or investigation brought by or before any
Governmental Entity now pending or, to the knowledge of the Company, threatened
against or affecting the Company or any Subsidiary, which would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
materially and adversely affect the consummation of the transactions
contemplated by the Transaction Documents or the performance by the Company of
its obligations thereunder, (b) the aggregate of all pending legal or
governmental proceedings to which the Company or any Subsidiary is a party or of
which any of their respective properties or assets is the subject, including
ordinary routine litigation incidental to the Company’s business, if determined
adversely to the Company, would not reasonably be expected to have a Material
Adverse Effect and (c) neither the Company nor any Subsidiary is in default with
respect to any judgment, order or decree of any Governmental Entity.

4.15. Taxes. The Company and each Subsidiary have filed all necessary federal,
foreign, state, local and other tax returns that are required to be filed or
have properly requested extensions thereof and have paid all material taxes
required to be paid by any of them and, if due and payable, any related or
similar assessment, fine or penalty levied against any of them, except as may be
being contested in good faith and by appropriate proceedings. The Company has
made adequate charges, accruals and reserves in the applicable consolidated
financial statements referred to in Section 4.12 hereof in respect of all taxes
for all periods as to which the tax liability of the Company or any Subsidiary
has not been finally determined.

 

- 9 -



--------------------------------------------------------------------------------

4.16. Employee Matters.

(a) The Company has listed any “employee benefit plan” (except for personal
benefit plans) subject to the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), that it maintains for employees as an exhibit to an SEC
Report.

(b) (i) No director or officer or other employee of the Company will become
entitled to any retirement, severance or similar benefit or enhanced or
accelerated benefit (including any acceleration of vesting) or lapse of
repurchase rights or obligations with respect to any employee benefit plan
subject to ERISA or other benefit under any compensation plan or arrangement of
the Company (each, an “Employee Benefit Plan”) solely as a result of the
transactions contemplated by this Agreement; and (ii) no payment made or to be
made to any current or former employee or director of the Company, or any of its
Affiliates by reason of the transactions contemplated hereby (whether alone or
in connection with any other event, including, but not limited to, a termination
of employment) will constitute an “excess parachute payment” within the meaning
of Section 280G of the Code.

(c) No officer or employee of the Company, to the knowledge of the Company, is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and, to the knowledge of the Company, the continued employment of each
such officer or employee does not subject the Company or any Subsidiary to any
material liability with respect to any of the foregoing matters.

(d) The Company and each Subsidiary are in compliance in all material respects
with all applicable federal, state, local and foreign statutes, laws (including,
without limitation, common law), judicial decisions, regulations, ordinances,
rules, judgments, orders and codes respecting employment, employment practices,
labor, terms and conditions of employment and wages and hours, and no work
stoppage or labor strike against the Company or any Subsidiary is pending or, to
the knowledge of the Company, threatened, nor is the Company or any Subsidiary
involved in or, to the knowledge of the Company, threatened with any labor
dispute, grievance or litigation relating to labor matters involving any
employees of the Company or any Subsidiary, except for any of the foregoing
which would not have a Material Adverse Effect. To the Company’s knowledge,
there are no suits, actions, disputes, claims (other than routine claims for
benefits), investigations or audits pending or, to the knowledge of the Company,
threatened in connection with any Employee Benefit Plan.

4.17. Compliance with Laws. Neither the Company nor any Subsidiary (i) is in
violation in any material respect of any applicable federal, state, local,
foreign or other law, statute, regulation, rule, ordinance, code convention,
directive, order, judgment or other legal requirement (collectively, “Laws”) of
any Governmental Entity or (ii) to the knowledge of the Company, is being
investigated with respect to, or has been threatened in writing to be charged
with or given notice of any violation in any material respect of, any applicable
Law.

 

- 10 -



--------------------------------------------------------------------------------

4.18. Brokers. There is no investment banker, broker, finder, financial advisor
or other person that has been retained by or is authorized to act on behalf of
the Company and who is entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.

4.19. Environmental Matters. The Company and its Subsidiaries (A) are in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, decisions and orders relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”); (B) have
received and are in compliance with all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their business;
and (C) have not received notice of any actual or potential liability for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, except in any such case for
any such failure to comply, or failure to receive required permits, licenses or
approvals, or liability as would not, individually or in the aggregate, have a
Material Adverse Effect.

4.20. Intellectual Property Matters. Except as set forth in the SEC Reports,
(a) the Company is the sole and exclusive owner of, or has obtained valid and
enforceable licenses for, the inventions, patent applications, patents,
trademarks, trade names, service names, copyrights, trade secrets, know-how and
other intellectual property that is used in connection with, and is material to,
the business of the Company and its Subsidiaries as currently conducted or as
currently proposed to be conducted (collectively, “Intellectual Property”); (b)
to the knowledge of the Company, there are no third parties who have rights to
any Intellectual Property, except for customary reversionary rights of
third-party licensors with respect to Intellectual Property that is exclusively
licensed to the Company; (c) to the knowledge of the Company, there is no
infringement by third parties of any Intellectual Property; (d) there is no
pending or, to the knowledge of the Company, threatened material action, suit,
proceeding or claim by others: (i) challenging the Company’s rights in or to any
Intellectual Property, and the Company is unaware of any facts that would form a
reasonable basis for any such action, suit, proceeding or claim;
(ii) challenging the validity, enforceability, ownership, inventorship or scope
of any Intellectual Property, and the Company is unaware of any facts that would
form a reasonable basis for any such action, suit, proceeding or claim; or
(iii) asserting that the Company infringes or otherwise violates, or would, upon
the commercialization of any product or service infringe or violate any patent,
trademark, trade name, service name, copyright, trade secret or other
proprietary rights of others, and the Company is unaware of any facts that would
form a reasonable basis for any such action, suit, proceeding or claim; (e) the
Company has complied in all material respects with the terms of each material
agreement pursuant to which Intellectual Property has been licensed to the
Company, and all such agreements are in full force and effect; (f) the product
candidates currently under development by the Company fall within the scope of
the claims of one or more patents or patent applications owned by, or
exclusively licensed to, the Company; (g) all Intellectual Property is in full
force and effect, valid, subsisting and enforceable; and (h) inventorship of the
patents within the Intellectual Property is properly identified on such patents
in all material respects. The Company has taken reasonable and customary
measures to maintain and protect, as applicable, the confidentiality of
Intellectual Property, including but not limited to, the trade secrets and
know-how within the Intellectual

 

- 11 -



--------------------------------------------------------------------------------

Property. The Company has written agreements with its employees and contractors
involved in the creation of Intellectual Property that oblige each employee or
contractor, as applicable, to: (i) assign to the Company all Intellectual
Property created or provided in the course of their employment or engagement;
and (ii) keep Intellectual Property, as applicable, confidential and to
safeguard it from unauthorized access, use, copying and disclosure.

4.21. Related-Party Transactions. Except for the transaction contemplated hereby
and as set forth in the SEC Reports, there are no business relationships or
related-party transactions involving the Company or any Subsidiary or any other
person of the type required to be disclosed in the SEC Reports pursuant to Item
404 of Regulation S-K promulgated by the Commission.

4.22. Title to Property and Tangible Assets. Except as set forth in the SEC
Reports, the Company and each Subsidiary have good and marketable title to all
of the real and tangible personal property and other tangible assets owned by
the Company or any such Subsidiary, in each case free and clear of any security
interests, mortgages, liens, encumbrances, equities, adverse claims and other
defects (“Liens”), except for (i) Liens as do not materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by the Company and the Subsidiaries and (ii) Liens for
the payment of federal, state or other taxes, for which appropriate reserves
have been made therefor in accordance with GAAP and, the payment of which is
neither delinquent nor subject to penalties. Except as set forth in the SEC
Reports , the real property, improvements on real property, equipment and
tangible personal property held under lease by the Company or any Subsidiary are
held under valid and enforceable leases.

4.23. Absence of Changes. Since December 31, 2016, except as set forth in a
subsequent SEC Report filed (or, in the case of the Draft 10-K, attached hereto)
prior to the date hereof or as contemplated by the Transaction Documents, or in
connection with the filing of the Certificate of Designation, there has not
been:

(1) any amendment of any term of any outstanding security of the Company;

(2) any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of the Company or any
repurchase, redemption or other acquisition by the Company of any outstanding
shares of its capital stock;

(3) any transaction or commitment made, or any contract, agreement or settlement
entered into, by (or judgment, order or decree affecting) the Company relating
to its assets or business (including the acquisition or disposition of any
material amount of assets) or any relinquishment by the Company or any
Subsidiary of any contract or other right, other than transactions, commitments,
contracts, agreements or settlements (excluding settlements of litigation and
tax proceedings) in the ordinary course of business, in each case, only if
material to the Company and its Subsidiaries taken together as a whole;

 

- 12 -



--------------------------------------------------------------------------------

(4) any (A) grant of any severance or termination pay to (or amendment to any
such existing arrangement with) any director or officer of the Company or any
Subsidiary, (B) entering into of any employment, deferred compensation,
supplemental retirement or other similar agreement (or any amendment to any such
existing agreement) with any director or officer of the Company or any
Subsidiary, (C) increase in, or accelerated vesting and/or payment of, benefits
under any existing severance or termination pay policies or employment
agreements or (D) increase in or enhancement of any rights or features related
to compensation, bonus or other benefits payable to directors, officers of the
Company or any Subsidiary, in each case, other than in the ordinary course of
business consistent with past practice, in each case only if required to be set
forth in an SEC Report;

(5) any material tax election made or changed, any audit settled or any amended
tax returns filed;

(6) any damage, destruction or loss (whether or not covered by insurance)
materially and adversely affecting the Company’s or its Subsidiaries’ properties
or assets when taken together as a whole;

(7) any sale, assignment or transfer, or any agreement to sell, assign or
transfer, any material asset, liability, property, obligation or right of the
Company or any Subsidiary to any Person, including, without limitation, the
Investors and their Affiliates, in each case, other than in the ordinary course
of business;

(8) any material obligation or liability incurred, or any loans or advances
made, by the Company or any Subsidiary to any of its or their Affiliates, other
than expenses allowable in the ordinary course of business of the Company;

(9) any purchase or acquisition of, or agreement, plan or arrangement to
purchase or acquire, any material property, rights or assets other than in the
ordinary course of business of the Company;

(10) any material waiver of any rights or claims of the Company or any
Subsidiary;

(11) any material lien upon, or adversely affecting, any property or other
assets of the Company or any Subsidiary;

(12) any material change or amendment to a contract filed as an exhibit to an
SEC Report that is material to the Company and each Subsidiary taken together as
a whole;

(13) any agreement or commitment by the Company or any Subsidiary to do any of
the foregoing; or

 

- 13 -



--------------------------------------------------------------------------------

(14) any other change, development, occurrence or event that has had or would
reasonably be expected to have a Material Adverse Effect.

4.24. Foreign Corrupt Practices Act. Neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or other person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its Subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
domestic government official, “foreign official” (as defined in the U.S. Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”)) or employee from corporate funds;
(iii) violated or is in violation of any provision of the FCPA or, to the
knowledge of the Company, any applicable non-U.S. anti-bribery statute or
regulation; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any domestic government official, such
foreign official or employee; and the Company and its Subsidiaries have
conducted their respective businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

4.25. Money Laundering Laws. The operations of the Company and its Subsidiaries
are, and have been conducted at all times, in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, and to the knowledge of the
Company, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar applicable rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

4.26. OFAC. Neither the Company nor any of its Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or person
acting on behalf of the Company or any of its Subsidiaries is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds herefrom, or lend, contribute or otherwise make
available such proceeds to any Subsidiary or any joint venture partner or other
person or entity, for the purpose of financing the activities of or business
with any person, or in any country or territory, that currently is subject to
any U.S. sanctions administered by OFAC or in any other manner that will result
in a violation by any person (including any person participating in the
transaction whether as underwriter, advisor, investor or otherwise) of U.S.
sanctions administered by OFAC.

4.27. Regulatory Permits. Except as set forth in the SEC Reports, (a) the
Company and each Subsidiary have such permits, licenses, certificates,
approvals, clearances, authorizations or amendments thereto (the “Regulatory
Permits”) issued by the appropriate federal, state, local or foreign regulatory
agencies or bodies necessary to conduct the business of

 

- 14 -



--------------------------------------------------------------------------------

the Company as currently conducted and as described in the SEC Reports,
including, without limitation, any Investigational New Drug Application (“IND”)
as required by the United States Food and Drug Administration (“FDA”) or
authorizations issued by federal, state, local or foreign agencies or bodies
engaged in the regulation of pharmaceuticals and biological products such as
those being developed by the Company (collectively, “Regulatory Authorities”);
(b) the Company and each Subsidiary are in compliance in all material respects
with the requirements of the Regulatory Permits, and all of the Regulatory
Permits are valid and in full force and effect, in each case in all material
respects; (c) the Company has not received any notice of proceedings relating to
the revocation, termination, modification or impairment of any of the Regulatory
Permits; (d) neither the Company nor any Subsidiary has failed to file with the
FDA or any other Regulatory Authority any required application, submission,
report, document, notice, supplement or amendment, and all such filings were in
material compliance with applicable laws when filed and have been supplemented
as necessary to remain in material compliance with applicable laws and no
material deficiencies have been asserted by the FDA or any other Regulatory
Authority with respect to any such filings

4.28. Preclinical and Clinical Data and Regulatory Compliance. The preclinical
tests and clinical trials (collectively, “Studies”) that are described in, or
the results of which are referred to in, the SEC Reports were and, if still
pending, are being conducted in all material respects in accordance with the
protocols, procedures and controls designed and approved for such Studies and
each description of the results of such Studies is accurate and complete in all
material respects, and the Company and each Subsidiary have no knowledge of any
other studies the results of which are inconsistent with, or otherwise call into
question, the results described in the SEC Reports. Except as set forth in the
SEC Reports, neither the Company nor any Subsidiary has received any written
notice of, or correspondence from, any Regulatory Authority or institutional
review board requiring the termination, suspension or material modification of
any Studies that are described or referred to in the SEC Reports and the Company
and each Subsidiary have operated and currently are in compliance in all
material respects with applicable laws, rules, regulations and policies of the
Regulatory Authorities, including current Good Laboratory Practices and current
Good Clinical Practices.

4.29. Insurance. The Company and each Subsidiary are insured by reputable
institutions with policies in such amounts and with such deductibles and
covering such risks as the Company reasonably believes are generally deemed
adequate and customary for its business including, but not limited to, policies
covering real and personal property owned or leased by the Company and each
Subsidiary against theft, damage, destruction and acts of vandalism and policies
covering the Company and each Subsidiary for product liability claims and
clinical trial liability claims. The Company has no reason to believe that it or
any Subsidiary will not be able (a) to renew its existing insurance coverage as
and when such policies expire or (b) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not have a Material Adverse Effect. To the
knowledge of the Company, neither the Company nor any Subsidiary has been denied
any insurance coverage which it has sought or for which it has applied, except
as would not have a Material Adverse Effect. Without limiting the generality of
the foregoing, the Company carries director and officer insurance with customary
coverage limits for a Company of its size.

 

- 15 -



--------------------------------------------------------------------------------

4.30. Investment Company. The Company is not, and will not be, immediately
following receipt of payment for the shares of Redeemable Convertible Preferred
Stock being purchased pursuant to this Agreement, required to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

4.31. Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the twelve
(12) months preceding the date hereof, received notice from any Trading Market
on which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

4.32. Accountants. Deloitte & Touche LLP, who expressed its opinion with respect
to the consolidated financial statements included in the SEC Reports, is (a) an
independent registered public accounting firm as required by the Securities Act,
the Exchange Act and the rules of the Public Company Accounting Oversight Board
(“PCAOB”), (b) in compliance with the applicable requirements relating to the
qualification of accountants under Rule 2-01 of Regulation S-X under the
Securities Act and (c) a registered public accounting firm as defined by the
PCAOB whose registration has not been suspended or revoked and who has not
requested such registration to be withdrawn.

4.33. Application of Takeover Protections. The Company and the Board have taken
all necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation, the Bylaws or the laws of its state of
incorporation (including Section 203 of the Delaware General Corporation Law)
that is or could become applicable to the Investors as a result of the Investors
and the Company fulfilling their obligations or exercising their rights under
the Transaction Documents, including without limitation as a result of the
Company’s issuance of the Redeemable Convertible Preferred Stock and the
conversion of the Redeemable Convertible Preferred Stock into Conversion Shares.

4.34. No Registration Rights. No Person has the right to (i) prohibit the
Company from filing a Registration Statement or (ii) require the Company to
register any securities for sale under the Securities Act by reason of the
filing of a Registration Statement except in the case of clause (ii) for rights
which have been properly satisfied or waived. The granting and performance of
the registration rights under the Transaction Documents will not violate or
conflict with, or result in a breach of any provision of, or constitute a
default under, any agreement, indenture, or instrument to which the Company is a
party.

 

- 16 -



--------------------------------------------------------------------------------

4.35. Disclosure. The representations and warranties contained in this Agreement
and the other Transaction Documents and in the certificates and exhibits and
schedules delivered to the Investors by the Company pursuant to this Agreement
and the other Transaction Documents do not contain any untrue statement of a
material fact, and do not omit to state a material fact required to be stated
therein or necessary in order to make such representations, warranties or
statements not misleading in light of the circumstances under which they were
made.

5. Conditions of Parties’ Obligations.

5.1. Conditions of the Investors’ Obligations. The obligations of the Investors
to purchase the shares of Redeemable Convertible Preferred Stock set forth on
Schedule I attached hereto at the Closing are subject to the fulfillment prior
to the Closing Date of all of the following conditions, any of which may be
waived in whole or in part by the Investors in their sole discretion.

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement and in any certificate, if any, or other
writing, if any, delivered by the Company pursuant hereto shall be true and
correct in all material respects on and as of the Closing Date except those
representations and warranties qualified by materiality or Material Adverse
Effect, which shall be true and correct in all respects, with the same effect as
though such representations and warranties had been made on and as of the
Closing Date.

(b) Performance. The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with it on or before the
Closing.

(c) Certificate of Designation. Prior to the Closing, (i) the Certificate of
Designation shall have been filed with the Secretary of State of the State of
Delaware, and (ii) the Investors shall have received confirmation from the
Secretary of State of the State of Delaware reasonably satisfactory to the
Investors that such filing has occurred.

(d) Qualification Under State Securities Laws. All registrations,
qualifications, permits and approvals, if any, required to be obtained prior to
the Closing under applicable state securities laws shall have been obtained for
the lawful execution, delivery and performance of this Agreement or the other
Transaction Documents, including, without limitation, the offer and sale of the
Securities

(e) Registration Rights Agreement. The Registration Rights Agreement shall have
been executed and delivered by (i) the Company and (ii) the Investors.

(f) No Stockholder Approval Required. No approval on the part of the
stockholders of the Company shall be required in connection with the execution
and delivery by the Company of the Certificate of Designation, this Agreement
and the other Transaction Documents and the consummation of the transactions to
be performed by the Company contemplated by the Transaction Documents.

 

- 17 -



--------------------------------------------------------------------------------

(g) Supporting Documents. The Investors at the Closing shall have received the
following:

(1) A good standing certificate of the Company and each Subsidiary if good
standing certificates are issuable in its jurisdiction;

(2) An opinion from Sidley Austin LLP, counsel to the Company, dated as of the
Closing Date, in a form satisfactory to the Investors;

(3) Copies of resolutions of the Board, certified by the Secretary of the
Company, authorizing and approving the filing of the Certificate of Designation,
the execution, delivery and performance of the Transaction Documents and all
other documents and instruments to be delivered pursuant hereto and thereto;

(4) A copy of the Certificate of Incorporation and Bylaws, certified by the
Secretary of the Company; and

(5) A certificate of incumbency executed by the Secretary of the Company
(A) certifying the names, titles and signatures of the officers authorized to
execute the documents referred to in subparagraphs (3) and (4) above and
(B) further certifying that the Certificate of Designation delivered to the
Investors at the time of the execution of this Agreement has been validly
adopted and has not been amended or modified.

(h) No Effect on Nasdaq Listing. The Nasdaq Stock Market shall have confirmed to
the Company in writing that its review of the Transaction Documents is complete
and shall not have raised objections to the terms thereof.

(i) No Material Adverse Effect. There shall have been no Material Adverse Effect
with respect to the Company since the date hereof.

(j) Adoption and Approval of Waiver of Corporate Opportunity. The Board shall
adopt and approve the terms of Section 6.10 of this Agreement and the letter
agreement attached as Exhibit D.

(k) Compliance Certificate. The Company shall have delivered to the Investors a
Compliance Certificate, executed by the Chief Executive Officer of the Company,
dated as of the Closing Date to the effect that the conditions specified in
subsections (a), (b), (c), (d), (e), (f), (h), (i) and (j) of this Section 5.1
have been satisfied.

5.2. Conditions of the Company’s Obligations. The obligations of the Company
under Section 1 hereof are subject to the fulfillment prior to or on the Closing
Date of all of the following conditions, any of which may be waived in whole or
in part by the Company.

 

- 18 -



--------------------------------------------------------------------------------

(a) Covenants; Representations and Warranties. (i) The Investors at the Closing
Date shall have performed in all material respects all of their respective
obligations and conditions hereunder required to be performed or complied by
them at or prior to the Closing Date and (ii) the representations and warranties
of the Investors at the Closing Date contained in this Agreement shall be true
and correct in all material respects at and as of the Closing Date as if made at
and as of the Closing Date (except to the extent expressly made as of an earlier
date, in which case as of such earlier date).

(b) Registration Rights Agreement. The Investors shall have executed and
delivered the Registration Rights Agreement.

5.3. Conditions of Each Party’s Obligations. The respective obligations of each
party to consummate the transactions at the Closing contemplated hereunder are
subject to the parties being reasonably satisfied as to the absence of
(a) litigation challenging or seeking damages in connection with the
transactions contemplated by this Agreement or any of the other Transaction
Documents, in which there has been issued any order or injunction delaying or
preventing the consummation of the transactions contemplated hereby, and (b) any
statute, rule, regulation, injunction, order or decree, enacted, enforced,
promulgated, entered, issued or deemed applicable to this Agreement or the
transactions contemplated hereby by any court, government or governmental
authority or agency or legislative body, domestic, foreign or supranational
prohibiting or enjoining the transactions contemplated by this Agreement.

6. Covenants.

6.1. Reporting Requirements. As long as an Investor holds Redeemable Convertible
Preferred Stock (or underlying Conversion Shares), the Company covenants to
timely file (or obtain or avail itself of extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company from and after the date hereof pursuant to the Exchange Act.

6.2. Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Investors or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.

6.3. Securities Laws Disclosure; Publicity. The Company shall, by 5:30 p.m. (New
York City time) on the fourth business day immediately following the date
hereof, file with the Commission a Current Report on Form 8-K, disclosing the
material terms of the transactions contemplated hereby and filing the
Transaction Documents as exhibits thereto. The Company and Bain Capital Life
Sciences, LP shall consult with each other in issuing any other press releases
with respect to the transactions contemplated hereby, and neither the Company
nor the Investors shall issue any such press release or otherwise make any such
public statement without the prior consent of the Company, with respect to any
press release of an Investor, or without the prior consent of Bain Capital Life
Sciences, LP, with respect to any press release of the Company, except if such
disclosure is required by law, in which case the disclosing party

 

- 19 -



--------------------------------------------------------------------------------

shall promptly provide the other party with prior notice of such public
statement or communication. Notwithstanding the foregoing, the Company shall not
include the name of any Investor in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of such
Investor, except (i) as required by federal securities law in connection with
(A) any registration statement contemplated by the Registration Rights
Agreement, (B) the Current Report on Form 8-K required by this Section, (C) any
filing required by the Commission and (D) the filing of final Transaction
Documents (including signature pages thereto) with the Commission and (ii) to
the extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Investor with prior notice of such
disclosure permitted under this clause (ii) and reasonable opportunity to
comment.

6.4. Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue all of the shares of Common
Stock issuable upon conversion of the Redeemable Convertible Preferred Stock.

6.5. Listing of Common Stock. The Company hereby agrees to use commercially
reasonable efforts to maintain the listing of the Common Stock on a Trading
Market. The Company will take all action reasonably necessary to continue the
listing and trading of its Common Stock on a Trading Market and to comply in all
material respects with the Company’s reporting, filing and other obligations
under the rules and listing standards of the Trading Market.

6.6. Filings. The Company shall make all filings with the Commission and its
Trading Markets as required by the transactions contemplated hereby. With
respect to any conversion from Redeemable Convertible Preferred Stock into
Common Stock, the Company and each Investor (i) shall use their respective
commercially reasonable efforts to promptly file or cause to be filed,
(x) within 10 business days from the date that either the Company or any
Investor provides any notice of conversion required pursuant to Section 5 or 6
of the Certificate of Designation (for which within five business days the
Investor determines that a filing under the Hart Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), and so notifies the
Company), all required filings under the HSR Act and, (y) as promptly as
reasonably practicable, all required filings under other applicable antitrust
laws that the Company or any Investor reasonably determines in good faith to be
necessary or appropriate to effect the transactions contemplated by this
Agreement including but not limited to, the conversion of Redeemable Preferred
Stock into Common Stock, (ii) shall consult and cooperate with each other in the
preparation of such filings, and (iii) shall promptly inform the other parties
of any material communication received by such party from any Governmental
Entity regarding the transactions contemplated by this Agreement and shall
enable the other party to participate in any communications and meetings with
any Governmental Entity regarding the transactions contemplated by this
Agreement unless prohibited by the Governmental Entity. Each of the Company and
any Investor that files such notice pursuant to the HSR Act or any other
applicable antitrust law in accordance with the preceding sentence acknowledges
that no conversion of Redeemable Preferred Common Stock into Common Stock will
be consummated until any waiting period prescribed under the HSR Act or any
other applicable antitrust law has elapsed.

 

- 20 -



--------------------------------------------------------------------------------

6.7. Rule 16b-3 Exemption. The Company shall use commercially reasonable efforts
in the form of resolutions adopted by the Board in its discretion as may be
required to cause the receipt at the Closing of the shares of Redeemable
Convertible Preferred Stock, any subsequent conversion thereof and the receipt
of any Conversion Shares deliverable upon such conversion, in each case, by each
Investor that may from time to time be subject to the reporting requirements of
Section 16(a) of the Exchange Act with respect to the Company, to be exempt
under Rule 16b-3 promulgated under the Exchange Act.

6.8. Board Representation. Immediately following the Closing, the Company
covenants and agrees that it will increase the size of its Board to nine
directors and take all steps necessary to appoint Adam Koppel. Concurrently with
such appointment, the Company and such director shall enter into the Company’s
standard form of indemnification agreement attached hereto as Exhibit C and the
letter agreement attached hereto as Exhibit D. In addition, the such director
shall be entitled to receive from the Company and its Subsidiaries, if
applicable, the same insurance coverage in connection with his or her service as
a member of the Board or any committee thereof as is provided for each of the
other members of the Board or committee, as applicable. Such insurance coverage
shall be provided through customary director and officer indemnity insurance on
commercially reasonable terms. The Company agrees that it will reimburse such
director for reasonable costs and expenses in attending Board meetings in
accordance with the Company’s policies.

6.9. Board Observer. The Company covenants and agrees that, in the event that
the director referred to in Section 6.8 is not re-elected or otherwise ceases to
serve as a director at any time that investment funds advised by Bain Capital
Life Sciences, LP (such funds, the “Bain Investors”) own at least 25% of the
Redeemable Convertible Preferred Stock (or underlying Common Stock) held by them
as of the Closing, the Company shall take all necessary action to appoint as an
observer to the Board an individual designated by Bain Capital Life Sciences, LP
(such individual, the “Bain Observer”); provided, however, that the Bain
Observer shall agree to hold in confidence and trust all information so
provided, and if requested by the Company, shall enter into a non-disclosure
agreement in a form mutually acceptable to the Company and the Bain Observer;
and provided further, that the Company reserves the right, in its reasonable
discretion, to withhold any information and to exclude the Bain Observer from
any meeting or portion thereof if access to such information or attendance at
such meeting would, in the opinion of the Company’s counsel, be reasonably
likely to adversely affect the attorney-client privilege between the Company and
its counsel or create an actual conflict of interest, if there is an executive
session of the Board, or if the Board determines that the Bain Observer is a
competitor of the Company or is employed by a competitor of the Company.

6.10. Waiver of Corporate Opportunity.

(a) To the fullest extent permitted by applicable law, the Company hereby agrees
that the Exempted Persons shall not have any fiduciary duty to refrain from
engaging directly or indirectly in the same or similar business activities or
lines of business as the Company or any of its subsidiaries. To the fullest
extent permitted by applicable law, the Company, on behalf of itself and its
subsidiaries, renounces any interest or expectancy of the Company and its
subsidiaries in, or in being offered an

 

- 21 -



--------------------------------------------------------------------------------

opportunity to participate in, business opportunities that are from time to time
available to the Exempted Persons, even if the opportunity is one that the
Company or its subsidiaries might reasonably be deemed to have pursued or had
the ability or desire to pursue if granted the opportunity to do so. The Company
hereby further agrees that each Exempted Person shall have no duty to
communicate or offer such business opportunity to the Company (and that there
shall be no restriction on the Exempted Persons using the general knowledge and
understanding of the Company and the industry in which it operates that it has
gained as an Exempted Person in considering and pursuing such opportunities or
in making investment, voting, monitoring, governance or other decisions relating
to other entities or securities) and, to the fullest extent permitted by
applicable law, shall not be liable to the Company or any of its subsidiaries or
stockholders for breach of any fiduciary or other duty, as a director or officer
or otherwise, by reason of the fact that such Exempted Person pursues or
acquires such business opportunity, directs such business opportunity to another
person or fails to present such business opportunity, or information regarding
such business opportunity, to the Company or its subsidiaries, or uses such
knowledge and understanding in the manner described herein. The parties
specifically agree that each Exempted Person is an intended third-party
beneficiary of this Section 6.10 and is entitled to rely upon and enforce the
rights and obligations granted herein. “Exempted Person” shall mean the Bain
Investors, including Bain Capital Life Sciences Fund, L.P. and BCIP Life
Sciences Associates, LP, and all of their respective partners, principals,
directors, officers, members, managers, managing directors, operating partners
and/or employees, including any of the foregoing who serve as officers or
directors of the Company, including the director named in Section 6.8. In
addition to and notwithstanding the foregoing, a corporate opportunity shall not
be deemed to belong to the Company if it is a business opportunity that the
Company is not financially able or contractually permitted or legally able to
undertake, or that is, from its nature, not in the line of the Company’s
business or is of no practical advantage to it or that is one in which the
Company has no interest or reasonable expectancy.

(b) The Company hereby covenants and agrees that it shall not take any action,
or adopt any resolution, inconsistent with the provisions of this Section 6.10.

6.11. Certain Tax Matters. Unless otherwise required pursuant to a
“determination” within the meaning of Section 1313(a) of the Internal Revenue
Code, the parties covenant and agree that they shall each treat the Redeemable
Convertible Preferred Stock as “common stock” under Section 305 of the Code and
shall not treat the Redeemable Convertible Preferred Stock as giving rise to any
deemed dividends or distributions to the holders of Redeemable Convertible
Preferred Stock under Section 305 of the Code.

7. Transfer Restrictions; Restrictive Legend.

7.1. Transfer Restrictions. Each Investor understands that the Company may, as a
condition to the transfer of any of the Securities, require that the request for
transfer be accompanied by an opinion of counsel reasonably satisfactory to the
Company, to the effect that the proposed transfer does not result in a violation
of the Securities Act, unless such transfer is covered by an effective
registration statement or by Rule 144 under the Securities Act; provided,

 

- 22 -



--------------------------------------------------------------------------------

however, that an opinion of counsel shall not be required for a transfer by any
Investor that is (A) a partnership transferring, for no additional
consideration, assets owned by it to its partners or former partners pro rata in
accordance with partnership interests, (B) a corporation transferring, for no
additional consideration, to a wholly owned subsidiary or a parent corporation
that owns all of the capital stock of the Investor, (C) a limited liability
company transferring, for no additional consideration, assets owned by it to its
members or former members pro rata in accordance with their interest in the
limited liability company, (D) an individual transferring, for no additional
consideration, to a family member or trust for the benefit of such individual,
or (E) transferring its Securities to any Affiliate of the Investor, in the case
of an institutional investor, or other Person under common management with the
Investor; and provided, further, that the transferee in each case agrees to be
subject to the restrictions in this Section 7. It is understood that the
certificates evidencing the Securities may bear substantially the following
legends:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH
ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A OF SUCH ACT.”

7.2. Unlegended Certificates. The Company shall be obligated to promptly reissue
unlegended certificates upon the request of any holder thereof (x) at such time
as the holding period under Rule 144 or another applicable exemption from the
registration requirements of the Securities Act has been satisfied or (y) at
such time as a registration statement is available for the transfer of the
Securities. The Company is entitled to request from any holder requesting
unlegended certificates under clause (x) of the foregoing sentence an opinion of
counsel reasonably acceptable to the Company to the effect that the securities
proposed to be disposed of may lawfully be so disposed of without registration,
qualification or legend.

8. Registration, Transfer and Substitution of Certificates for Convertible
Preferred Stock.

8.1. Stock Register; Ownership of Convertible Preferred Stock. The Company will
keep at its principal office a register in which the Company will provide for
the registration of transfers of the Convertible Preferred Stock. The Company
may treat the Person in whose name any of the Convertible Preferred Stock are
registered on such register as the owner thereof and the Company shall not be
affected by any notice to the contrary. All references in this Agreement to a
“holder” of any Convertible Preferred Stock shall mean the Person in whose name
such Convertible Preferred Stock are at the time registered on such register.

 

- 23 -



--------------------------------------------------------------------------------

8.2. Replacement of Certificates. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
certificate representing Convertible Preferred Stock, and, in the case of any
such loss, theft or destruction, upon delivery of an indemnity agreement
reasonably satisfactory to the Company or, in the case of any such mutilation,
upon surrender of such certificate for cancellation at the office of the Company
maintained pursuant to Section 8.1 hereof, the Company at its expense will
execute and deliver, in lieu thereof, a new certificate representing Convertible
Preferred Stock of like tenor.

9. Definitions. Unless the context otherwise requires, the terms defined in this
Section 9 shall have the meanings specified for all purposes of this Agreement.

Except as otherwise expressly provided, all accounting terms used in this
Agreement, whether or not defined in this Section 9, shall be construed in
accordance with GAAP. If and so long as the Company has one or more
Subsidiaries, such accounting terms shall be determined on a consolidated basis
for the Company and each of its Subsidiaries, and the consolidated financial
statements and other financial information to be furnished by the Company
pursuant to this Agreement shall be consolidated and presented with
consolidating financial statements of the Company and each of its Subsidiaries.

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
promulgated under the Exchange Act.

“Agreement” has the meaning assigned to it in the introductory paragraph hereof.

“Bain Investors” has the meaning assigned to it in Section 6.9 hereof.

“Bain Observer” has the meaning assigned to it in Section 6.9 hereof.

“Board” has the meaning assigned to it in Section 4.6(b) hereof.

“Bylaws” means the Company’s Amended and Restated Bylaws as in effect as of the
date hereof.

“Certificate of Designation” has the meaning assigned to it in the recitals
hereof.

“Certificate of Incorporation” means the Company’s Amended and Restated
Certificate of Incorporation as in effect as of the date hereof.

“Closing” has the meaning assigned to it in Section 2.1 hereof.

“Closing Date” has the meaning assigned to it in Section 2.1 hereof.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the Securities and Exchange Commission.

“Common Stock” has the meaning assigned to it in the recitals hereof.

 

- 24 -



--------------------------------------------------------------------------------

“Company” has the meaning assigned to it in the introductory paragraph hereof.

“Conversion Shares” has the meaning assigned to it the recitals hereof.

“Damages” has the meaning assigned to it in Section 10.2(a) hereof.

“Employee Benefit Plan” has the meaning assigned to it in Section 4.16(b)
hereof.

“Encumbrances” means any lien, claim, judgment, charge, mortgage, security
interest, pledge, escrow, equity or other encumbrance.

“Environmental Laws” has the meaning assigned to it in Section 4.19 hereof.

“ERISA” has the meaning assigned to it in Section 4.16(a) hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exempted Person” has the meaning assigned to it in Section 6.10 hereof.

“FDA” has the meaning assigned to it in Section 4.27 hereof.

“GAAP” means U.S. generally accepted accounting principles consistently applied.

“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority or instrumentality thereof, or any court,
judicial, administrative or arbitral body or public or private tribunal.

“IND” has the meaning assigned to it in Section 4.27 hereof.

“Intellectual Property” has the meaning assigned to it in Section 4.20 hereof.

“Investor Party” has the meaning assigned to it in Section 10.2(a) hereof.

“knowledge” of the Company or any similar phrase means the actual knowledge,
after due inquiry, of the following persons: Douglas M. Fambrough, III, Jack
Green, Barbara Fielman, Bob D. Brown, Jennifer Lockridge, David Miller, Bart
Wise and James B. Weissman.

“Laws” has the meaning assigned to it in Section 4.17 hereof.

“Material Adverse Effect” means (i) any material adverse effect on the issuance
or validity of the Securities or the transactions contemplated hereby or the
enforceability or validity of the Certificate of Designation or on the ability
of the Company to perform its obligations under this Agreement and the other
Transaction Documents or (ii) any material

 

- 25 -



--------------------------------------------------------------------------------

adverse effect on the financial condition, properties, assets, liabilities,
business or operations of the Company and its Subsidiaries, taken as a whole,
except, in the case of (i) or (ii) to the extent such effect results directly
from the announcement or the existence of this Agreement or the transactions
contemplated hereby.

“Material Contract” means all written and oral contracts, agreements, deeds,
mortgages, leases, subleases, licenses, instruments, notes, commitments,
commissions, undertakings, arrangements and understandings which are required to
be filed as exhibits by the Company with the Commission pursuant to Items
601(b)(4) and 601(b)(10) of Regulation S-K promulgated by the Commission.

“PCAOB” has the meaning assigned to it in Section 4.32 hereof.

“Person” means and includes all natural persons, corporations, business trusts,
associations, companies, partnerships, joint ventures, limited liability
companies and other entities and governments and agencies and political
subdivisions.

“Purchase Price” has the meaning assigned to it in Section 1 hereof.

“Investors” has the meaning assigned to it in the introductory paragraph of this
Agreement and shall include any Affiliates of the Investors.

“Registration Rights Agreement” means the Registration Rights Agreement in the
form attached hereto as Exhibit B.

“Regulatory Authorities” has the meaning assigned to it in Section 4.27 hereof.

“Regulatory Permits” has the meaning assigned to it in Section 4.27 hereof.

“Required Investors” means any Investor which, together with its Affiliates,
beneficially owns at least a majority of the Redeemable Convertible Preferred
Stock (or underlying Conversion Shares), determined on an as-converted basis
without regard to limitations on conversion, then beneficially owned by the
Investors.

“SEC Reports” has the meaning assigned to it in Section 4.12(a) hereof.

“Securities” has the meaning assigned to it in the recitals hereof.

“Securities Act” or “Act” means the Securities Act of 1933, as amended.

“Redeemable Convertible Preferred Stock” has the meaning assigned to such term
in the recitals hereof.

“Studies” has the meaning assigned to such term in Section 4.28 hereof.

 

- 26 -



--------------------------------------------------------------------------------

“Subsidiary” means any corporation, association trust, limited liability
company, partnership, joint venture or other business association or entity
(i) at least 50% of the outstanding voting securities of which are at the time
owned or controlled directly or indirectly by the Company or (ii) with respect
to which the Company possesses, directly or indirectly, the power to direct or
cause the direction of the affairs or management of such Person.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the
New York Stock Exchange or the NYSE MKT.

“Transaction Documents” means this Agreement, the Registration Rights Agreement
and the Certificate of Designation.

10. Survival; Indemnification.

10.1. Survival. The representations, warranties, covenants, indemnities and
agreements contained in this Agreement, in the Certificate of Designation and in
the other Transaction Documents shall survive Closing of the transactions
contemplated by this Agreement.

10.2. Indemnification.

(a) In consideration of each Investor’s execution and delivery of this Agreement
and acquiring the Securities hereunder and in addition to all of the Company’s
other obligations under the Transaction Documents to which it is a party,
subject to the provisions of this Section 10.2, the Company shall indemnify and
hold harmless each Investor, each of its directors, officers, shareholders,
members, partners, employees and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding the
lack of such title or any other title), each Person, if any, who controls the
Investor (within the meaning of Section 15 of the 1933 Act or Section 20(a) of
the 1934 Act), and the respective directors, officers, shareholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding the lack of such
title or any other title) of such controlling Persons (each, an “Investor
Party”), from and against all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses (including all judgments, amounts
paid in settlement, court costs, reasonable attorneys’ fees and costs of defense
and investigation) (collectively, “Damages”) that any Investor Party may suffer
or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents to which it is a party, or
(b) any action, suit, claim or proceeding (including for these purposes a
derivative action brought on behalf of the Company) instituted against such
Investor Party arising out of or resulting from the execution, delivery,
performance or enforcement of the Transaction Documents; provided, however, that
(x) the foregoing indemnity shall not apply to any Damages to the extent, but
only to the extent, that such Damages resulted directly from a breach of

 

- 27 -



--------------------------------------------------------------------------------

any of the Investor’s representations, warranties, covenants or agreements
contained in this Agreement or the Registration Rights Agreement, and (y) the
Company shall not be liable under this Section 10.2 to the extent, but only to
the extent, that a court of competent jurisdiction shall have determined by a
final judgment (from which no further appeals of right are available) that such
Damages directly resulted from any acts or failures to act, undertaken or
omitted to be taken by such Investor Party through its fraud, bad faith or
willful misconduct.

10.3. Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification, and (ii) permit
such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person, unless (a) the
indemnifying party has agreed to pay such fees or expenses, or (b) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person, or (c) in the reasonable
judgment of any such person, a conflict of interest may exist between such
person and the indemnifying party with respect to such claims (in which case, if
the person notifies the indemnifying party in writing that such person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such person), or (d) if such Claim seeks any equitable relief or
alleges any legal, regulatory or ethical violations by such person;
and provided, further, that the failure of any indemnified party to give notice
as provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that (i) does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation, or (ii) that includes the granting of
any equitable relief or the admission by the indemnified party of its officers,
directors, managers, partners or Affiliates of any legal, regulatory or ethical
violations.

11. Enforcement.

11.1. Cumulative Remedies. None of the rights, powers or remedies conferred upon
the Investors on the one hand or the Company on the other hand shall be mutually
exclusive, and each such right, power or remedy shall be cumulative and in
addition to every other right, power or remedy, whether conferred by this
Agreement, any of the other Transaction Documents or the Certificate of
Designation or now or hereafter available at law, in equity, by statute or
otherwise. In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, the Investors and the Company
will be entitled to seek specific performance under the Transaction Documents.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in the
Transaction Documents and hereby agree to waive and not to assert in any action
for specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

- 28 -



--------------------------------------------------------------------------------

11.2. No Implied Waiver. Except as expressly provided in this Agreement, no
course of dealing between the Company and the Investors or any other holder of
shares of Redeemable Convertible Preferred Stock and no delay in exercising any
such right, power or remedy conferred hereby or by the Certificate of
Designation, or by any of the other Transaction Documents or now or hereafter
existing at law in equity, by statute or otherwise, shall operate as a waiver
of, or otherwise prejudice, any such right, power or remedy.

12. Non-Public Information. The Company covenants and agrees that, following the
Closing, neither it nor any other Person acting on its behalf, will provide any
Investor or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless (a) a representative or
person employed by or otherwise affiliated or associated with such Investor or
its affiliate then serves on the Board or (b) prior thereto, such Investor shall
have agreed in writing to receive such information. The Company understands and
confirms that each Investor shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.

13. Miscellaneous.

13.1. Waivers and Amendments. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only in writing
executed by the Company and the Required Investors; provided, that such written
consent must also be executed by any Investor that is disproportionately and
adversely affected. Any amendment or waiver effected in accordance with this
paragraph shall be binding upon each holder of any Securities purchased under
this Agreement at the time outstanding, each future holder of all such
Securities, and the Company. Neither this Agreement, nor any provision hereof,
may be changed, waived, discharged or terminated orally or by course of dealing,
but only by an instrument in writing.

13.2. Notices. All notices, requests, consents, and other communications under
this Agreement shall be in writing Any notices, requests, demands and other
communications required or permitted in this Agreement shall be effective if in
writing and (i) delivered personally, (ii) sent by facsimile or e-mail or
(iii) delivered by overnight courier, in each case, addressed as follows:

If to the Company to:

Dicerna Pharmaceuticals, Inc.

87 Cambridgepark Drive

Cambridge, MA 02140

Attention:     Douglas Fambrough, President and Chief Executive Officer

Facsimile:    (617) 612-6298

E-mail:          dfambrough@dicerna.com

and

 

- 29 -



--------------------------------------------------------------------------------

Attention:     Jack Green, Chief Financial Officer

Facsimile:    (617) 612-6298

E-mail:         jackgreen@dicerna.com

with a copy (which shall not constitute notice) to:

Sidley Austin LLP

1001 Page Mill Road

Building 1

Palo Alto, CA 94304

Facsimile    (650) 565-6001

Attention:     Sam ZuckerE-mail: szucker@sidley.com

If to any Investor:

To the address set forth on Schedule 1 hereto;

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199

Attention:     Michael D. Beauvais

Facsimile:    (617) 235-0641

E-mail:         michael.beauvais@ropesgray.com

or at such other address as the Company or such Investor each may specify by
written notice to the other parties hereto. Any party may change the address to
which notices, requests, consents or other communications hereunder are to be
delivered by giving the other parties notice in the manner set forth in this
Section 13.2.

13.3. No Waivers. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

13.4. Successors and Assigns. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective parties hereto, the successors and permitted assigns of the Investors
and the successors of the Company, whether so expressed or not.

13.5. Headings. The headings of the Sections and paragraphs of this Agreement
have been inserted for convenience of reference only and do not constitute a
part of this Agreement.

 

- 30 -



--------------------------------------------------------------------------------

13.6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflict of law principles.

13.7. Fees and Expenses. The Company agrees to pay, reimburse and hold the Bain
Investors harmless from liability for the payment of all out-of-pocket fees and
expenses incurred by it in connection with its diligence investigation of the
Company, the preparation and negotiation of this Agreement and the consummation
of the transactions contemplated hereby, up to $300,000 in the aggregate. An
estimate of the fees and expenses of third parties may be paid by checks
delivered or wire transfers to such parties at the Closing by the Bain
Investors, the amount of such checks or wire transfers being deducted from the
aggregate amount to be paid by the Bain Investors at the Closing for the shares
of Redeemable Convertible Preferred Stock to be purchased by them hereunder.

13.8. Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in any
federal or state court located in the State of New York, and each of the parties
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
which is brought in any such court has been brought in an inconvenient forum.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 13.2 shall be deemed effective service of
process on such party.

13.9. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, THE INVESTORS AND THE COMPANY HEREBY WAIVE, AND COVENANT THAT
NEITHER THE COMPANY NOR THE INVESTORS WILL ASSERT, ANY RIGHT TO TRIAL BY JURY ON
ANY ISSUE IN ANY PROCEEDING, WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE, IN
RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, ANY OTHER AGREEMENT OR THE SUBJECT MATTER HEREOF OR
THEREOF OR IN ANY WAY CONNECTED WITH, RELATED OR INCIDENTAL TO THE DEALINGS OF
THE INVESTORS AND THE COMPANY HEREUNDER OR THEREUNDER, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER IN TORT OR CONTRACT OR OTHERWISE. The
Company acknowledges that it has been informed by the Investors that the
provisions of this Section 13.9 constitute a material inducement upon which the
Investors are relying and will rely in entering into this Agreement. Any
Investor or the Company may file an original counterpart or a copy of this
Section 13.9 with any court as written evidence of the consent of the Investors
and the Company to the waiver of the right to trial by jury.

 

- 31 -



--------------------------------------------------------------------------------

13.10. Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, with
the same effect as if all parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement shall become effective
when each party hereto shall have received counterparts hereof signed by all of
the other parties hereto.

13.11. Entire Agreement. The Transaction Documents, including the Certificate of
Designation, contain the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof and such agreements supersede and
replace all other prior agreements, written or oral, among the parties hereto
with respect to the subject matter hereof and thereof.

13.12. Severability. If any provision of this Agreement shall be found by any
court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

13.13. Waiver of Conflicts. Each Investor acknowledges that it (i) has read the
Transaction Documents, (ii) has been represented in the preparation, negotiation
and execution of the Transaction Documents by legal counsel of its own choice or
has voluntarily declined to seek such legal counsel, and (iii) understands the
terms and consequences of the Transaction Documents and is fully aware of the
legal and binding effect thereof. Each Investor understands that the Company has
been represented in the preparation, negotiation and execution of the
Transaction Documents by Sidley Austin LLP and that Sidley Austin LLP has not
represented any Investor (or any director, employee or stockholder of the
Company or any Investor) in the preparation, negotiation and execution of the
Restated Charter or any Transaction Agreement. Each party hereto acknowledges
that Sidley Austin LLP may have an investment in certain of the Investors or may
have in the past performed, and may continue to perform, legal services for
certain of the Investors (or Affiliates thereof) in matters unrelated to the
transactions contemplated hereby, including the representation of such Investors
(or Affiliates thereof) in venture capital financings and other
matters. Accordingly, each party hereto hereby (i) acknowledges that it has had
an opportunity to ask for, and has obtained, information relevant to such
representation, including disclosure of the reasonably foreseeable adverse
consequences of such representation, (ii) gives its informed consent to
representation by Sidley Austin LLP of certain of the Investors in such
unrelated matters and to representation of the Company by Sidley Austin LLP in
connection with this Agreement and the transactions contemplated hereby, and
(iii) waives any conflict arising out of such representation with respect to the
matters contemplated hereby.

[Remainder of Page Intentionally Left Blank]

 

- 32 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Redeemable Convertible
Preferred Stock Purchase Agreement to be duly executed as of the day and year
first above written.

 

THE COMPANY DICERNA PHARMACEUTICALS, INC. By:  

/s/ Douglas M. Fambrough, III

Name:   Douglas M. Fambrough, III Title:   President, Chief Executive Officer

[Signature Page to Redeemable Convertible Preferred Stock Purchase Agreement]



--------------------------------------------------------------------------------

Investors:     Bain Capital Life Sciences Fund, L.P.     By: Bain Capital Life
Sciences Partners, LP,     its general partner    

By: Bain Capital Life Sciences Investors, LLC

its general partner

    By:  

/s/ Jeffrey Schwartz

    Name:   Jeffrey Schwartz     Title:   Managing Director     BCIP Life
Sciences Associates, LP     By: Boylston Coinvestors, LLC     its general
partner     By:  

/s/ Jeffrey Schwartz

    Name:   Jeffrey Schwartz     Title:   Authorized Signatory     Cormorant
Private Healthcare Fund I, LP     By: Cormorant Private Healthcare GP, LLC,    
its general partner     By:  

/s/ Bihua Chen

    Name:   Bihua Chen     Title:   Managing Member     Cormorant Global
Healthcare Master Fund, LP     By: Cormorant Global Healthcare GP, LLC,     its
general partner     By:  

/s/ Bihua Chen

    Name:   Bihua Chen     Title:   Managing Member     CRMA SPV, L.P.     By:
Cormorant Asset Management, LLC,     its Special Limited Partner     By:  

/s/ Bihua Chen

    Name:   Bihua Chen     Title:   Managing Member

[Signature Page to Redeemable Convertible Preferred Stock Purchase Agreement]



--------------------------------------------------------------------------------

    Domain Partners VIII, L.P.     By: One Palmer Square Associates VIII, LLC  
  its general partner     By:  

/s/ Lisa A. Kraeutler

    Name:   Lisa A. Kraeutler     Title:   Attorney-in-Fact     DP VIII
Associates, L.P.     By: One Palmer Square Associates VIII, LLC     its general
partner     By:  

/s/ Lisa A. Kraeutler

    Name:   Lisa A. Kraeutler     Title:   Attorney-in-Fact     EcoR1 Capital
Fund, L.P.     By: EcoR1 Capital, LLC,     its general partner     By:  

/s/ Oleg Nodelman

    Name:   Oleg Nodelman     Title:   Manager     EcoR1 Capital Fund Qualified,
L.P.     By: EcoR1 Capital, LLC,     its general partner     By:  

/s/ Oleg Nodelman

    Name:   Oleg Nodelman     Title:   Manager     RA Capital Healthcare Fund,
L.P.     By: RA Capital Management, LLC,     its general partner     By:  

/s/ Nicholas McGrath

    Name:   Nicholas McGrath     Title:   Authorized Signatory

[Signature Page to Redeemable Convertible Preferred Stock Purchase Agreement]



--------------------------------------------------------------------------------

Blackwell Partners LLC – Series A By:  

/s/ Abayomi A. Adigun

Name:   Abayomi A. Adigun Title:  

Investment Manager

DUMAC, Inc.

Authorized Agent

By:  

/s/ Jannine M. Lall

Name:   Jannine M. Lall Title:  

Controller

DUMAC, Inc.

Authorized Agent

RTW Master Fund, LTD By:  

/s/ Roderick Wong

Name:   Roderick Wong Title:   Director RTW Innovation Master Fund, LTD By:  

/s/ Roderick Wong

Name:   Roderick Wong Title:   Director Skyline Venture Partners V, L.P. By:
Skyline Venture Management V, LLC, its general partner By:  

/s/ John G. Freund

  John G. Freund, Managing Director

[Signature Page to Redeemable Convertible Preferred Stock Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Investor

   Shares Purchased      Consideration  

Bain Capital Life Sciences Fund, L.P.

200 Clarendon Street, Boston, MA 02116

     226,130      $ 22,613,000  

BCIP Life Sciences Associates, LP

200 Clarendon Street, Boston, MA 02116

     23,870      $ 2,387,000  

Blackwell Partners LLC – Series A

280 S. Mangum Street, Suite 210, Durham, NC 27701

     14,076      $ 1,407,600  

Cormorant Private Healthcare Fund I, LP

200 Clarendon Street, 52nd Floor, Boston, MA 02116

     66,500      $ 6,650,000  

Cormorant Global Healthcare Master Fund, LP

200 Clarendon Street, 52nd Floor, Boston, MA 02116

     15,800      $ 1,580,000  

CRMA SPV, L.P.

PO Box 309, Ugland House, Grand Cayman, KY1-1104, Cayman Islands

     3,200      $ 320,000  

Domain Partners VIII, L.P.

One Palmer Square, Suite 515, Princeton, NJ 08542

     49,632      $ 4,963,200  

DP VIII Associates, L.P.

One Palmer Square, Suite 515, Princeton, NJ 08542

     368      $ 36,800  

EcoR1 Capital Fund, L.P.

     24,129      $ 2,412,900  

EcoR1 Capital Fund Qualified, L.P.

     78,371      $ 7,837,100  

RA Capital Healthcare Fund, L.P.

20 Park Plaza, Suite 1200, Boston, MA 02116

     62,424      $ 6,242,400  

RTW Innovation Master Fund, LTD

250 West 55th Street, 16th Floor, Suite A, New York, NY 10019

     2,920      $ 292,000  

RTW Master Fund, LTD

250 West 55th Street, 16th Floor, Suite A, New York, NY 10019

     82,580      $ 8,258,000  

Skyline Venture Partners V, L.P.

525 University Avenue, Suite 1350, Palo Alto, CA 94301

     50,000      $ 5,000,000  



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF DESIGNATION



--------------------------------------------------------------------------------

EXHIBIT B

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF DIRECTOR INDEMNIFICATION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LETTER AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT E

DRAFT 10-K